office_of_chief_counsel department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c date number info release date conex-147957-04 index number the honorable tom udall u s house of representatives washington dc dear mr udall i am responding to your letter to commissioner everson dated date on behalf of your constituent mrs ------------------------------ a u s citizen and her husband mr ------------ a nonresident_alien mrs ------ wrote about an informal opinion she received from an irs tax specialist who indicated that amounts withheld by the european commission an institution of the european union eu from her husband’s pension income did not qualify for the foreign_tax_credit under sec_901 of the internal_revenue_code the code because the amounts did not constitute taxes imposed by a foreign_country you asked us to review a congressional research service crs memo that examined the tax specialist’s opinion the irs tax specialist referenced an irs private_letter_ruling plr to support his view that a u s citizen or resident_alien cannot claim a foreign_tax_credit for amounts withheld from salary received from an international_organization because the international organization’s assessment is not a tax imposed by a foreign_country i am not sure why the irs tax specialist cited the plr the crs memo states the letter_ruling involved a sec_911 issue rather than a sec_901 issue however i suspect the tax specialist may have cited it because the underlying facts involved a situation similar to this case in that a foreign_country ceded its taxing jurisdiction to an international_organization in any case private letter rulings are not formal irs rulings a private_letter_ruling is specific to the taxpayer who requested it and other taxpayers may not use or cite it as precedent section k of the code i hope the following general information on the foreign_tax_credit is helpful this informational letter does not constitute a letter_ruling taxpayers must follow certain procedural requirements in revproc_2004_1 2004_1_irb_1 to obtain a letter_ruling generally if a u s citizen or resident earns foreign_source_income and pays foreign_income_tax he or she can credit that tax in the united_states thereby reducing his or her u s federal_income_tax liability subject_to some limitations the law allows a credit against united_states income_tax for the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued to any foreign_country during the taxable_year sec_901 of the code for the law to consider a foreign levy a creditable income_tax it must arise from the authority of a foreign_country to levy taxes sec_901 sec_1_901-2 the regulations define the term foreign_country to include any foreign state and any political_subdivision of any foreign state sec_1 g the tax specialist cited in his letter revrul_68_309 which held that the european communities the predecessor to the eu was a foreign government for purposes of sec_892 and sec_893 of the code he said that the ruling remained in effect and that in his view it would be a short step from treating the eu as a foreign government for purposes of sec_892 and sec_893 of the code to treating it as a foreign government for purposes of sec_901 of the code however the specialist incorrectly characterized the status and relevance of this revenue_ruling revrul_2003_99 made revrul_68_309 obsolete because it no longer governs the determination of whether the former european communities or the current eu constitutes a foreign government for purposes of sec_892 and sec_893 of the code since temp sec_1_892-2t has governed this determination in addition the term foreign government a term of art defined in the regulations under sec_892 of the code is not equivalent to the term foreign_country as used in sec_901 the taxing authority imposing the foreign levy must be either a single foreign_country or a political_subdivision of a foreign_country sec_901 of the code the eu is not a single foreign_country or state but rather an organization consisting of a number of sovereign countries each of which independently has the authority to impose direct taxes as explained on the eu’s website the european union eu is a family of democratic european countries committed to working together for peace and prosperity it is not a state intended to replace existing states but it is more than any other international organisation within the eu governments retain sole responsibility for direct taxes - the amounts they raise by taxing personal incomes and company profits eu taxation policy focuses instead on the rates of indirect taxes like value- added tax and excise duties which can directly affect the single market as the eu is not a single foreign state that possesses the authority to impose direct taxes on personal income and company profits it is not a foreign_country for purposes of sec_901 of the code and its regulations the fundamental purpose of the foreign_tax_credit provisions is to relieve double_taxation of income_earned_abroad by u s taxpayers see 316_us_450 while i sympathize with your constituent’s situation the u s foreign_tax_credit rules require individuals to pay foreign taxes to a http europa eu int abc index_en htm http europa eu int pol tax overview_en htm macro form rev department of the treasury - internal_revenue_service foreign_country to be eligible for the credit any change would require legislative action i hope this information is helpful if you have any questions please contact ---------------- -------- or me at -------------------- sincerely barbara a felker chief branch office of the associate chief_counsel international macro form rev department of the treasury - internal_revenue_service
